Filed 2/4/08 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA



ORDER



2008 ND 15



Supreme Court No. 20070368





In the Matter of the Judicial Vacancy in District Judgeship No. 1

with Chambers in Fargo, North Dakota,

East Central Judicial District





[¶1]	On December 17, 2007, the Supreme Court received notice that the Honorable Cynthia A. Rothe-Seeger, Judge of the District Court, with chambers in Fargo, East Central Judicial District, did not intend to seek reelection when her term ends December 31, 2008. Under Section 27-05-02.1(4), N.D.C.C.,  a vacancy is created.

[¶2]	Under Section 27-05-02.1, N.D.C.C., this Court is required to review vacancies that occur and determine, within 90 days of receiving notice of a vacancy, whether the office is necessary for effective judicial administration.  This Court may, consistent with that determination, order the vacancy be filled or order the vacant office transferred to a judicial district in which an additional judge is necessary, to be filled in that district.

[¶3]	Under N.D. Sup. Ct. Admin. R. 7.2, notice of a written consultation with the attorneys and judges of the East Central Judicial District was posted December 21, 2007, on the website of the Supreme Court.  Notice was also electronically provided to all presiding judges of the state. Written comments on the vacancy were permitted through January 25, 2008.  For purposes of the consultation provided for under Section 27-05-02.1, N.D.C.C., this procedure is sufficient for determining the disposition of this vacancy.

[¶4]	A Report containing population and caseload trends, and other criteria identified in N.D. Sup. Ct. Admin. R. 7.2, Section 4, was filed January 23, 2008, by the East Central Judicial District.

[¶5]	Under the criteria of Section 4 of N.D. Sup. Ct. Admin. R. 7.2, the Court has considered all submissions received by the Court and its own administrative records on state-

wide weighted caseload data.

[¶6]	This Court concludes that the office is necessary for effective judicial administration in its present location.

[¶7]	IT IS HEREBY ORDERED, that  Judgeship No. 1 at Fargo in the East Central Judicial District be filled, that an election for this office be held, and that this office appear on the 2008 primary and general election ballots in North Dakota.

[¶8]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom